            Case 7:20-cr-00031-VB Document 31 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA,                              :
                                                       :    ORDER
v.                                                     :
                                                       :    20 CR 31 (VB)
EDUARDO TALENTINO,                                     :
                  Defendant.                           :
------------------------------------------------------x

         As discussed at an on-the-record conference held today, at which counsel for both parties

and defendant attended by telephone, a status conference in this matter is scheduled for

November 16, 2020, at 9:00 a.m. Because of the current public health emergency, the Court will

conduct the conference by telephone, provided that defendant waives his right to be physically

present and consents to appear by telephone after consultation with counsel.

         Accordingly, it is hereby ORDERED:

             1. By November 2, 2020, defense counsel shall advise the Court in writing as to

whether his client waives his right to be physically present and consents to appear by telephone.

             2. At the time of the scheduled hearing, all counsel and defendant shall attend by

calling the following number and entering the access code when requested:

                  Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
                  Access Code:               1703567

Dated: September 3, 2020
       White Plains, NY


                                                      SO ORDERED:



                                                      ____________________________
                                                      Vincent L. Briccetti
                                                      United States District Judge
